DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2021 has been entered.
Response to Amendment
3.	The outstanding rejections of Claims 1-20 under 35 U.S.C. 103 are withdrawn in light of Applicant's amendment to Claims 1, 14, and 20 filed September 20, 2021.	
Information Disclosure Statement
4.	The information disclosure statement(s) submitted on July 16, 2021 and October 15, 2021 have been considered by the Examiner and made of record in the application file.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-14 and 16-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 (filed on 4/14/2021) of copending Application No. 16/521,033 (U.S. Patent Application Publication # 2020/0037387 A1)(hereinafter refer as Lee et al. ‘387 A1).  
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a 
This is a provisional obviousness-type double patenting rejection.
Regarding claims 1, 9-10, and 12 although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 9-10, and 12 of the instant application merely broadens the scope of the claim 1 of copending application Lee et al. ‘387 A1 by eliminating the elements and their functions of the claims as set forth below.
Claims 1, 9-10, and 12 of the Instant Application
Claim 1 of Lee et al. ‘387 A1
Limitation 1: a touch screen display;
Limitation 1: a touch screen display;
Limitation 2: first communication circuitry configured to support a long term evolution (LTE) communication; 
Limitation 2: a communication module comprising a long-term evolution (LTE) communication circuit and new radio (NR) communication circuit; 
Limitation 3: second communication circuitry configured to support a new radio (NR) communication; 

Limitation 3: a communication processor configured to control the communication module; 
Limitation 4: a memory storing operator information indicating an operator of a mobile network and operator policy information including condition information for displaying a network indicator; and 
Limitation 4: a memory; and 
Limitation 5: at least one processor configured to: (claim 1)

wherein the processor includes an application processor and a communication processor, claim 12)


an application processor, wherein the memory stores a plurality of operator information, wherein the communication processor is configured to:
Limitation 6: receive, from an LTE base station corresponding to the mobile network via the first communication circuitry, a system information block (SIB) and a non-access stratum (NAS) message,
select or reselect an LTE cell, 
perform a radio resource control (RRC) connection procedure, the RRC connection procedure comprising receiving a restrict dual connectivity NR (DCNR) bit included in an Attach Accept from the LTE base station via the first communication circuitry, 

wherein the SIB includes an upper layer indicator, the upper layer indicator indicating whether the mobile network to which the portable communication device is connected is capable of supporting evolved terrestrial radio access network (E-UTRAN) NR-dual connectivity (EN-DC).(claim 9)

wherein the restrict DCNR bit indicates whether the use of dual connectivity with NR is restricted or not. (claim 10)
Limitation 6: receive , via the LTE communication circuit from an LTE base station, a system information block (SIB)  bit, and provide the  bit to the application processor,
determine, based on the SIB and the NAS message, whether dual connectivity of the LTE communication and the NR communication is available for the portable communication device, based on the operator information, the operator policy information and determining that the dual connectivity is available for the portable communication device,
Limitation 7: wherein the application processor is configured to: identify operator information among the plurality of operator information  and 
Limitation 8: select an indicator from a first indicator and a second indicator,
Limitation 8: determine to display a LTE indicator or a 5th generation (5G) indicator, based on the identified operator information, the SIB, and the restrict DCNR bit and
wherein the SIB indicates whether the LTE base station is available to an evolved terrestrial radio access network dual connectivity new radio, and 
wherein the restrict DCNR bit is included in an attach accept message received from the LTE base station.
Limitation 9: the first indicator indicating that the portable communication device is connected with the mobile network via the LTE communication,
Limitation 9: LTE indicator (see Limitation 8)
Limitation 10: the second indicator indicating that the NR communication is available for the portable communication device to connect with the mobile network, and
Limitation 10: 5G indicator (see Limitation 8)
Limitation 11: display the selected indicator via the touch screen display.
Limitation 11: see Limitation 8



claims 9-10, 12, and 20 although the conflicting claims are not identical, they are not patentably distinct from each other because claims 9-10, 12, and 20 of the instant application merely broadens the scope of the claim 9 of copending application Lee et al. ‘387 A1 by eliminating the elements and their functions of the claims as set forth below.
Claims 9-10, 12, and 20 of the Instant Application
Claim 9 of Lee et al. ‘387 A1
Limitation 1: receiving, from an LTE base station corresponding to a mobile network via first communication circuitry, a system information block (SIB) and a non-access stratum (NAS) message,
selecting or reselecting an LTE cell, 
performing a radio resource control (RRC) connection procedure, the RRC connection procedure comprising receiving a restrict dual connectivity NR (DCNR) bit included in an Attach Accept from the LTE base station via the first communication circuitry, 


wherein the SIB includes an upper layer indicator, the upper layer indicator indicating whether the mobile network to which the portable communication device is connected is capable of supporting evolved terrestrial radio access network (E-UTRAN) NR-dual connectivity (EN-DC).(claim 9)

wherein the restrict DCNR bit indicates whether the use of dual connectivity with NR is restricted or not. (claim 10)
receiving a a restrict DCNR bit;
Limitation 2: determining, based on the SIB and the NAS message, whether dual connectivity of a long term evolution (LTE) communication and a new radio (NR) communication is available for a portable communication device, based on the operator information, the operator policy information and determining that the dual connectivity is available for the portable communication device,
Limitation 2: identifying operator information among the plurality of operator information stored in the electronic device

Limitation 3: selecting an indicator from a first indicator and a second indicator,
Limitation 4: see Limitation 3


Limitation 4: the first indicator indicating that the portable communication device is connected with the mobile network via the LTE communication, and 

Limitation 5: LTE indicator (see Limitation 3)
Limitation 5: the second indicator indicating that the NR communication is available for the portable communication device to connect with the mobile network, and

Limitation 6: 5G indicator (see Limitation 3)
Limitation 6: displaying the selected indicator via the touch screen display.

Limitation 3: displaying a long-term evolution (LTE) indicator or a new radio (NR) indicator, based on the identified operator information, the SIB, and the restrict DCNR bit and
wherein the SIB indicates whether the LTE base station is available to an evolved terrestrial radio access network dual connectivity new radio, and 
wherein the restrict DCNR bit is included in an attach accept message received from the LTE base station.



Regarding claims 9-10, 12, and 20 although the conflicting claims are not identical, they are not patentably distinct from each other because claims 9-10, 12, and 20 of the instant application merely broadens the scope of the claim 13 of copending application Lee et al. ‘387 A1 by eliminating the elements and their functions of the claims as set forth below.
Claims 9-10, 12, and 20 of the Instant Application
Claim 13 of Lee et al. ‘387 A1
Limitation 1: receiving, from an LTE base station corresponding to a mobile network via first communication circuitry, a system information block (SIB) and a non-access stratum (NAS) message,
selecting or reselecting an LTE cell, 
performing a radio resource control (RRC) connection procedure, the RRC connection procedure comprising receiving a restrict dual connectivity NR (DCNR) bit included in an Attach Accept from the LTE base station via the first communication circuitry, 


wherein the SIB includes an upper layer indicator, the upper layer indicator indicating whether the mobile network to which the portable claim 9)

wherein the restrict DCNR bit indicates whether the use of dual connectivity with NR is restricted or not. (claim 10)
receiving a  bit, from a long-term evolution(LTE) base station;
Limitation 2: determining, based on the SIB and the NAS message, whether dual connectivity of a long term evolution (LTE) communication and a new radio (NR) communication is available for a portable communication device, based on the operator information, the operator policy information and determining that the dual connectivity is available for the portable communication device,
Limitation 2: identifying operator information among  a plurality of operator information 

Limitation 3: selecting an indicator from a first indicator and a second indicator,
Limitation 4: see Limitation 3


Limitation 4: the first indicator indicating that the portable communication device is connected with the mobile network via the LTE communication, and 

Limitation 5: LTE indicator (see Limitation 3)
Limitation 5: the second indicator indicating that the NR communication is available for the portable communication device to connect with the mobile network, and

Limitation 6: 5G indicator (see Limitation 3)
displaying the selected indicator via the touch screen display.

Limitation 3: displaying a  bit, and
wherein the SIB indicates whether the LTE base station is available to an evolved terrestrial radio access network dual connectivity new radio, and 
wherein the restrict DCNR bit is included in an attach accept message received from the LTE base station.



Conclusion
6.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
December 1, 2021